Exhibit 10.16(f)
SIXTH AMENDMENT TO LEASE
          THIS AMENDMENT, dated this 13th day of October, 2009, between CLP
INDUSTRIAL PROPERTIES, LLC, a Delaware limited liability company (“Lessor”) and
SKECHERS USA, INC., a Delaware corporation (“Lessee”), for the premises located
in the City of Ontario, County of San Bernardino, State of California, commonly
known as 1777 South Vintage Avenue (the “Premises”).
W I T N E S S E T H:
          WHEREAS, Lessor and Lessee, entered into that certain Lease dated
November 21, 1997, as amended by the First Amendment to Lease dated April 26,
2002, as amended by the Second Amendment to Lease dated May 14, 2002, as amended
by the Third Amendment to Lease dated May 7, 2007, as amended by the Fourth
Amendment to Lease dated November 10, 2007 and as amended by the Fifth Amendment
to Lease dated November 20, 2008 (hereinafter collectively referred to as the
“Lease”); and
          WHEREAS, Lessor and Lessee desire to amend the Lease as more fully set
forth below.
          NOW, THEREFORE, in consideration of the mutual covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:
Definitions. Unless otherwise specifically set forth herein, all capitalized
terms herein shall have the same meaning as set forth in the Lease.

  1.   Term. The Term of the Lease shall be extended for an eighteen (18) month
period beginning January 1, 2010 and ending June 30, 2011 (“Extension Term)”.

  2.   Annual Rent and Monthly Installment of Rent (Article 3). The Annual Rent
and Monthly Installment of Rent for the Extension Term shall be as follows:

                      Period   Rentable   Annual Rent       Monthly        
Square   Per Square       Installment from   through   Footage   Foot   Annual
Rent   of Rent 01/1/2010   06/30/2011   284,559   $4.32   $1,229,294.88  
$102,441.24

  3.   Incorporation. Except as modified herein, all other terms and conditions
of the Lease between the parties above described, as attached hereto, shall
continue in full force and effect.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
[ILLEGIBLE]
Initials
Sixth Amendment to Lease

Page 1 of 2



--------------------------------------------------------------------------------



 



  4.   Limitation of Lessor’s Liability. Redress for any claim against Lessor
under this Amendment and the Lease shall be limited to and enforceable only
against and to the extent of Lessor’s interest in the Building. The obligations
of Lessor under this Amendment and the Lease arc not intended to be and shall
not be personally binding on, nor shall any resort be had to the private
properties of, any of its or its investment manager’s trustees, directors,
officers, partners, beneficiaries, members, stockholders, employees, or agents,
and in no case shall Lessor be liable to Lessee hereunder for any lost profits,
damage to business, or any form of special, indirect or consequential damages.

          IN WITNESS WHEREOF, Lessor and Lessee have executed the Amendment as
of the day and year first written above.

                          LESSOR:       LESSEE:   CLP INDUSTRIAL PROPERTIES,
LLC,       SKECHERS USA, INC., a Delaware limited liability company       a
Delaware corporation
 
                        By: RREEF Management Company,                 a Delaware
corporation, Authorized Agent                
 
                        By:   /s/ Elaine M. Seaholm       By:   /s/ David
Weinberg                  
 
  Name:   Elaine M. Seaholm           Name:   David Weinberg
 
  Title:   Vice President / District Manager           Title:   Chief Operating
Officer
 
  Dated:   10/26/09           Dated:    
 
                       
 
                       
 
              By:   /s/ Frederick H. Schneider, Jr.                  
 
                  Name:   Frederick H. Schneider, Jr.
 
                  Title:   Chief Financial Officer
 
                  Dated:    
 
                       

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
Sixth Amendment to Lease

Page 2 of 2